994 A.2d 523 (2010)
202 N.J. 39
In the matter of David R. GROSS, an Attorney at Law.
D-61 September Term 2009, 065290.
Supreme Court of New Jersey.
May 6, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-186 recommending that DAVID R. GROSS, of NEWARK, who was admitted to the Bar of this State in 1960, should be disbarred for violating RPC 1.15(a) and (b) (failure to safeguard funds), RPC 1.15(a) and (b) (knowing misappropriation of law firm funds and client funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
*524 And the Court having considered the additional submissions and representations of respondent and the Office of Attorney Ethics;
And the Court having determined that the allegations that respondent violated RPC 1.15(a) and (b) (failure to safeguard funds, and knowing misappropriation of law firm funds and client funds) have not been proven by clear and convincing evidence and, therefore, the determination of the Disciplinary Review Board in respect thereof should be vacated;
And the Court having determined further that, in all other respects, the determinations of the Disciplinary Review Board in respect of the acts of misconduct alleged against respondent concerning violations of RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) are supported by clear and convincing evidence;
And the Court having determined further that respondent's misconduct warrants the imposition of a suspension from the practice of law;
And good cause appearing;
It is ORDERED that DAVID R. GROSS, of NEWARK, is hereby suspended from the practice of law for a period of three months, effective June 2, 2010, and until the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 (limiting activities of attorney under suspension from practice of law); and it is further
ORDERED that, pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and expenses actually incurred in the investigation and prosecution of this matter, as provided in Rule 1:20-17.
Chief Justice RABNER and Justices WALLACE, RIVERA-SOTO and HOENS join in the Court's Order. Justices LONG and LaVECCHIA join in the Court's Order, but would impose a censure as the appropriate and warranted discipline. Justice ALBIN did not participate.